Citation Nr: 0715919	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  04-11 990A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to total disability rating based on 
individual unemployability due to service connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1966 to November 1968.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a May 2003 
rating decision by the Seattle, Washington Department of 
Veterans Affairs (VA) Regional Office (RO).  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action on his part is required.


REMAND

An April 2004 private examiner provided the veteran with a 
diagnosis of PTSD and opined that it resulted from his time 
in service.  However, the evidence does not show the veteran 
engaged in combat with the enemy and that diagnosis is based 
on an unverified stressor.  

The evidence shows that the veteran was sentenced to six 
months in the stockade at hard labor while stationed in 
Korea.  In several stressor statements, he provides accounts 
of a verifiable (or potentially verifiable) stressor.  He 
alleges that during his confinement, he was falsely accused 
of taking marijuana from black inmates in another barracks.  
He stated that (due to racial tension in the stockade) he was 
so terrified that he asked for protective custody, and was 
placed in a cell block.  He states that while he was in the 
cell block two "black inmates" went from cell to cell 
"beating all of the white inmates".  While the veteran was 
not injured (he states that his cellmate was on crutches so 
they bypassed his cell), he asserts he was in constant fear 
that he was going to be beaten.  He relates that he did not 
see the beatings, but he heard screams of inmates being 
beaten on his very left and right.  He states that the 
beatings occurred right after the assassination of Martin 
Luther King Jr..

Service records show that the veteran was sentenced to pre-
trial confinement from January to February 1968 and then to 
hard labor from March to September 1968.  The U. S. Army and 
Joint Services Records Research Center (JSRRC) has advised 
they can only research stressful events if there are several 
items of specific information, requests include the veteran's 
claim number and Social Security number; there is a two-month 
specific date range for when the stressful event occurred; 
and the veteran's unit of assignment during the stressful 
event and the geographic location where the stressful event 
occurred are known.  Here, while the record appears to 
contain the information necessary for JSRRC to research the 
alleged stressors (while the veteran did not provide a 
specific two month date range, the date of Martin Luther 
King, Jr.'s death is common knowledge), verification has not 
been sought.  As the location and an approximate time frame 
for the alleged stressor events are known, the alleged events 
are capable of verification.  If verified, the matter of 
sufficiency of the stressor(s) to support a diagnosis of PTSD 
when then be a medical question. 

Finally, the disability at issue is such as to suggest 
ongoing treatment.  Reports of private treatment and/or 
additional VA medical records may contain pertinent 
information, and must be secured.

Consideration of the claim seeking TDIU is deferred pending 
resolution of the claim seeking service connection for PTSD, 
as the two claims are inextricably intertwined.  

Accordingly, the case is REMANDED for the following:

1.  The RO should seek from the JSRRC 
verification of the veteran's alleged 
stressor event in service, i.e., 
documentation of racially motivated 
beatings of inmates by other inmates at 
the stockade where the veteran was 
incarcerated following the assassination 
of Martin Luther King Jr

2.  If (and only if) an alleged stressor 
event in service is verified, the RO 
should:  (a) Ask the veteran to identify 
all health care providers who have 
evaluated or treated him for psychiatric 
problems from April 2004 to present, then 
obtain records of such treatment from all 
providers identified.  (b) Arrange for the 
veteran to be  afforded a VA psychiatric 
evaluation to determine whether he has 
PTSD based on the verified stressor 
event(s).  The veteran's claims file must 
be reviewed by the examiner in conjunction 
with the examination.  The examination and 
the report thereof must be in accordance 
with DSM-IV.  If PTSD is  diagnosed, the 
examiner should identify the specific 
stressor(s) upon which the diagnosis is 
based.  If PTSD is not diagnosed, the 
examiner should explain why  the veteran 
does not meet the criteria for this 
diagnosis.  The examiner should explain 
the rationale for all opinions given.

3.  The RO should then re-adjudicate the 
claims.  If either remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to  
respond.  The case should then be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

